DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1-12, the present invention is directing a method for detecting whether a target utility device that includes a plurality of electronic components Is genuine or suspected counterfeit: Independent claim 1 identifies the uniquely distinct features of " performing a test sequence of energizing and de-energizing the target device of a specific model and collecting electromagnetic interference (EMI) signals emitted by the target device during the energizing and the de-energizing;
generating a signal indicating that the target device: 
(i) is a genuine where the similarity metric for any individual reference EMI fingerprint satisfies a threshold test, and (ii) is a suspected to be counterfeit where no similarity metric for any individual reference EMI fingerprint satisfies the threshold test."
As to claims 13-19, 20, the present invention is directing a non-transitory computer-readable medium storing computer-executable instructions that when executed by at least a processor of a computer cause the computer to: Independent claims 13, 20 identify the uniquely distinct features of " (EMI) signals emitted by a target device of a specific model while the target device is energized and then de-energized in a repeatable test sequence; generate and display a visual indication on a graphical user interface that the target device Is: genuine where the similarity metric for the reference EMI fingerprint satisfies a threshold test, and
suspicious or counterfeit where the similarity metric for the reference EMI fingerprint does not satisfy the threshold test.
The closest prior art, Gross et al. ( US 20210081573 A1) and Lewis et al. (US 20100033386 A1) discloses conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
The other claims depend on the independent claims 1, 13 are allowed as the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached on Monday to Friday from 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	5/21/2022